Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted December 7, 2021, wherein claims 19 and 30 are amended.  This application is a national stage application of PCT/CN2018/087763, filed May 22, 2018, which claims benefit of foreign application CN201710367848.1, filed May 23, 2017.
Claims 19-40 are pending in this application.
Claims 19-40 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted December 7, 2021, with respect to the rejection of claims 19-40 under 35 USC 112(b) for using the conflicting transitional phrases “comprising” and “consists of”, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to consistently use the term “consisting of”. Therefore the rejection is withdrawn.

Applicant’s amendment and arguments, submitted December 7, 2021, with respect to the rejection of claims 19-40 under 35 USC 103 for being obvious over De Pierro et al. in view of Hoeflinger et al., have been fully considered and found to be persuasive to remove the rejection as arabinogalactan is not an insoluble dietary fiber.  Therefore the rejection is withdrawn.

	Currently claims 19-40 are pending in this application and have been examined on the merits herein.  Applicant’s amendment and arguments submitted December 7, 2021, are seen to be persuasive 
	The claimed invention is directed to a composition described as a food (claim 19) or a medicament (claim 30) consisting of a combination of four carbohydrates, specifically an inulin, a galactooligosaccharide, a polydextrose, and a water-insoluble dietary fiber, at a specific ratio.  While polysaccharides and combinations thereof having food or medicinal value are widely known in the art, the specific combination claimed herein is not known.  For example, while Di Pierro et al. EP2014181 (of record in previous action) discloses combinations of prebiotic ingredients that can include inulin and galactooligosaccharides as bifidogenic components and polydextrose as a lactogenic component, the compositions also necessarily comprise an immunogenic component, which is an arabinogalactan or derivative thereof.  Therefore these compositions do not consist of only the specifically recited ingredients.  The reference Zheng et al. CN101537020 (of record in previous action) discloses synbiotic compositions comprising polydextrose, inulin, and galactooligosaccharide and furthermore including the insoluble dietary fiber cellulose, these compositions necessarily contain a probiotic microorganism as an additional ingredient.  One of ordinary skill in the art would have regarded the probiotic organism as essential to the functioning of the composition and would not have eliminated it to arrive at a composition consisting of polydextrose, galactooligosaccharide, inulin, and cellulose without additional ingredients such as the probiotic organism.  Similarly, Foreign publication CN106360310 (Reference and English machine translation included with PTO-892) discloses compositions containing “at least two of polydextrose, fructooligosaccharides, xylo-oligosaccharides, resistant dextrins, galactooligosaccharides or inulin” and additionally containing a poorly soluble dietary fiber which is cellulose and/or hemicellulose.  However, the compositions additionally contain oat beta glucan and extracts of various plants as active ingredients and are therefore not compositions consisting of the claimed ingredients.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.